TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00277-CV


       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, Appellant

                                                v.

                                 Duncan Burch, Inc., Appellee



               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
      NO. D-1-GN-17-005165, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellee Duncan Burch, Inc. has notified this Court that it has filed for

bankruptcy protection (United States Bankruptcy Court, N.D. Texas, Case No. 19-41699-elm11).

See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App.

P. 8.2. Any party may file a motion to reinstate the appeal if permitted by federal law or the

bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court

as soon as possible if an event occurs that would allow reinstatement. Id. Failure to notify this

Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in

the dismissal of the case for want of prosecution. See id. R. 42.3(b).
Before Chief Justice Rose, Justices Triana and Kelly

Bankruptcy

Filed: May 14, 2019




                                               2